DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS filed 12/10/2019 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/475122 filed 4/13/2011 is acknowledged for claims 1-20.

Status of Claims
Claims 1-20 are under examination.

Consideration of Obviousness Double Patenting
Currently the instant claims are narrower than those in related case 16/693854, now US Patent 10,553,304, and drawn to generating a second chemical reaction model and executing the second chemical reaction model.



Patent Board Decision in related application 13/446839
Regarding the Patent Board Decision in 13/446839 filed 3/04/2019, the Board found that the last two steps of claim 1 which are emphasized in the decision on pages 2-3, rendered the claims statutory. However, the instant claims do not recite the second step of building a physical system. The following 35 USC 101 rejection is therefore applied.

Claim Rejections - 35 USC § 101
The instant claims are statutory under 35 USC 101 in view of the Patent 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
	Claims 1-9 are drawn to a method, so a process.
	Claims 10-18 are drawn to an apparatus, so a machine.
	Claims 19-20 are drawn to a non-transitory computer readable medium, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Obtaining data for chemical species in a chemical reaction model which includes data representing reactions and chemical species. This step reads on an abstract idea wherein a model representing chemical reactions is a mental process and can also be a mathematical concept in the case of kinetic equations which are mathematical. Thus the step reads on an abstract idea.
Grouping two or more chemical species in a chemical reaction model into one or more isomer groups. This step reads on a process that can be performed by the human mind and is therefore an abstract idea.
Generating a second reaction model based on the chemical reaction model wherein the second model includes a particular isomer groups. This step reads on a process that can be performed by the human mind and is therefore an abstract idea.
Executing the second chemical reaction model to determine the results of chemical reactions. This step reads on solving chemical reaction formulas which is a mental process and is therefore an abstract idea.
	Dependent claims 2-9 and 11-18 are further dawn to abstract ideas and are therefore judicial exceptions.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Executing a chemical reaction model by an apparatus. This step is drawn to the implementation of a generic computer system, as in claim 1.
A processor and memory, as in claim 10. 
A non-transitory computer readable medium, as in claim 19.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “apparatus”, processor, memory and computer readable medium are a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pepiot-Desjardins et al. (Combustion Theory and Modeling, vol. 12 (2008) pages 10-89-1108; IDS 12/10/2019) in view of Ahmed et al. (Physical Chemistry Chemical Physics, vol. 9 (2007) pages 1107-1126; IDS 12/10/2019).
Pepiot-Desjardins et al. (“Pepiot” hereafter) teach a system modeled by chemical reactions where species are lumped into one representative species (Abstract).
Pepiot teaches a chemical reaction model for a series of four chemical reactions including kinetic parameters and concentration values  (page 1090, equations (1)); several species are denoted by L1 and L2, (i.e. a chemical reaction model with two or more species).
Pepiot teach the method applicable to pyrolysis reactions and polymerization processes (i.e. a physical system)(page 1090, par. 1) and oxidation of hydrocarbons (page 1091, par.2), as in claim 1.
Pepiot teaches grouping the species in the chemical reaction model by “lumping” species where L1 and L2 become represented by lumped species L (page 1090 equation (2)); Pepiot teach that species with similar composition and functionalities are lumped into a single representative species (Abstract)(i.e. grouping two or more chemical species in the chemical reaction model into one or more groups according to molecular properties of the chemical species), as in claim 1. 
Pepiot teaches reaction equations based on numerical concentration and reaction rates (pages 1090-1091, Eq. (1)-(3)) which is analogous to the mathematical equations of the instant specification (par. 0037)(i.e. a chemical reaction model based on mathematical equations in a chemical process), as in claim 1. 
Pepiot teaches a “lumped mechanism” with the “representative species” L that represents species L1 and L2 (page 1091, equation (3))(i.e. generating a second chemical reaction model based on the chemical reaction model, which includes one or more groups to represent a plurality of chemical species of the group), as in claim 1. 
Pepiot teach a lumping mechanism for a mechanism of hydrocarbon oxidation to describe the conversion of long fuel molecules into smaller ones (page 1092, lines 5-9)(i.e. causing a reaction corresponding to the chemical reaction of the physical system to take place using chemical species, as on the chemical reaction model), as in claim 2.
Pepiot teach 	choosing isomer groups by lumping isomers into the same lump group of their concentration over formation rate ratios (i.e. thermodynamic property) evolved similarly during combustion (page 1096, par. 2 to page 1097, par. 1)(i.e. which makes obvious specifying an allowable thermodynamic difference and dividing isomers into groups based on the difference), as in claim 3.
Pepiot teaches a “lumped mechanism” (Abstract)(i.e. grouping compounds based on lumping groups), as in claim 4.
Pepiot teach an “appropriate definition” of lump groups where species are distributed based on production rates (page 1091, text line 10-15)(i.e. sorting according to lumping rules, the lumping rules are predetermined), as in claims 5-6.
Pepiot teach lumping isomers, that hydrocarbons will behave differently based on their structure, that lumping the isomers can be done based pseudo-equilibrium and isomerization reactions to estimate the relative distribution of the isomers (page 1091, par. 2)(i.e. which makes obvious a mathematical model based on rate and equilibrium value), as in claim 7.
Pepiot teach that after lumping, the rate coefficients of consumption reactions must be decreased by a factor proportional to the contribution of each species to the lumped species concentration (page 1091, lines 5-7 and Equation (4))(i.e. isomer properties are calculated as a function of the relative contribution of each species and wherein the second chemical reaction model is generated based on adjusting the equilibrium value and the rate value for a group), as in claims 7-8.
Pepiot teach that a “representative species” is used to represent several species, and species group L replaces L1 and L2, as in Eq. (1) compared to Eq. (3))(i.e. wherein the second reaction model includes fewer chemical species than the chemical reaction model), as in claim 9.
Pepiot does not sufficiently teach obtaining data for chemical species in a physical system and wherein the model is one that represents the chemical reactions of isomers, as in claim 1. 
Pepiot also does not sufficiently teach executing the second model of isomers to determine the results of chemical reactions of the physical system, as in claim 1.
Pepiot teaches rate values and adjusting rate values when species are lumped by a factor proportional to the contribution of each species to the lumped species concentration (page 1091, lines 5-7 and Equation (4); Pepiot does not teach equilibrium values as part of the mathematical model, as in claim 8.
Ahmed et al. however teach lumping and simulation reactions of polyaromatic hydrocarbons (page 1109, col. 1, par. 1)(i.e. obtaining data for a physical system of isomers), as in claim 1.
Ahmed et al. teach simulating combustion of a model of lumped hydrocarbons, n-heptane, (Figure 8 and page 1118, col. 1, line 4-1 from bottom) to determine resulting carbon dioxide and  oxygen concentration as a function of temperature (i.e. executing the second model (lumped model) of isomers to determine the results of chemical reactions of the physical system); Ahmed et al. then compare the lump model simulations against the experimental data which is a real physical system (page 1119, col. 2), as in claim 1.
Ahmed et al. teach that rate coefficients are calculated from chemical equilibrium (page 1112, col. 2, lines 8-11)(i.e. which makes obvious an equilibrium value and adjusting the equilibrium value along with the rate value during a lumping procedure), as in claim 8.
Claims 10-20 are drawn to an apparatus including a processor and memory (claim 10) and non-transitory computer readable medium (claim 19) that perform the process recited above in claims 1-9. 
Ahmed teach simulations of the lumped chemical reaction models (page 1108, col. 2, par. 1 and page 1114, col. 2, par. 2) and therefore make obvious computer processor and memory implementation of a lumped chemical reaction model. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the method of lumping chemical species in a chemical reaction model with chemical species represented by mathematical variables of concentration and kinetic rates as taught by Pepiot et al. with the isomer combustion data used in the kinetic computer simulations of hydrocarbon combustion taught by Ahmed et al. It would have been further obvious to use the kinetic rates of Pepiot et al. to calculate equilibrium constants as taught by Ahmed et al. (for claim 8). Ahmed et al. provide motivation by teaching that reliable mechanisms are needed to study the chemical combustion model (page 1107, col. 1-2 connecting par.) and compact models are needed (page 1108, col. 2, lines 7-10).  One of skill in the art would have had a reasonable expectation of success at combining the teachings of Pepiot et al. and Ahmed et al. because both teach lumping chemical species and simulations of chemical reactions representing the chemical species. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635